Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Objection is made to claim 7, because it is unclear what purpose is served by the use of the word, “further”; polytetramethylene ether glycol is already a required component of claim 1.
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since claim 1 already mandates 1,6-hexamethylenediisocyanate, the subject matter of claim 4 is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-10 are rejected under 35 U.S.C. 103 as obvious over Tjader et al. (US 2012/0272969 A1).
	Tjader et al. disclose a thermoplastic polyurethane produced from the reaction of hexamethylene diisocyanate; polyether polyol, including polyoxytetramethylene glycol; and chain extender, wherein applicants’ claimed 1,12-dodecanediol is specifically disclosed as being preferred.  See paragraphs [0050], [0071], [0072], [0075], [0083], and [0087]-[0094].  It is noted that paragraph [0050] allows for the use of mixtures of chain extenders.  While the preferred embodiments employ polycarbonate polyol, in view of the teachings within the aforementioned paragraphs, especially paragraphs [0028] and [0072], its use is not considered to be mandated.  Furthermore, it is noted that claims 1-6 and 8-10 are open to the inclusion of additional polyols.  Accordingly, the position is taken that it would have been obvious to produce polyurethane according to the teachings of the reference employing polyoxytetramethylene glycol, with a 
7.	Claim 11 is rejected under 35 U.S.C. 103 as obvious over Tjader et al. (US 2012/0272969 A1) in view of Oertel (pp. 405-417).
	Tjader et al. disclose a thermoplastic polyurethane produced from the reaction of hexamethylene diisocyanate; polyether polyol, including polyoxytetramethylene glycol; and chain extender, wherein applicants’ claimed 1,12-dodecanediol is specifically disclosed as being preferred.  See paragraphs [0050], [0071], [0072], [0075], [0083], and [0087]-[0094].  While the preferred embodiments employ polycarbonate polyol, in view of the teachings within the aforementioned paragraphs, especially paragraphs [0028] and [0072], its use is not considered to be mandated.  Accordingly, the position is taken that it would have been obvious to produce polyurethane according to the teachings of the reference employing polyoxytetramethylene glycol, with a reasonable expectation that a viable polyurethane would result.  Furthermore, though the reference is largely silent concerning applicants’ claimed hard segment content, the position is taken that production of the polyurethane using the claimed hard segment content would have been obvious, since it was known at the time of invention that increasing the hard segment content promotes an increase in properties such as hardness, melting point, and heat resistance.  This position is supported by the teachings of Oertel; see pages 405, 406, and 413, especially Table 8.9.  Table 8.9 demonstrates that as hard segment content increases, these aforementioned properties increase.  Accordingly, 
8.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2313128 A.
	GB 2313128 discloses the reaction of polyisocyanate, such as hexamethylene diisocyanate, with long chain hydrophobic polyols, having a carbon chain length of at least about C10, and additional polyols, such as polytetramethylene glycol, as well as additional short chain polyols which perform a chain extending function, to produce polyurethane elastomers.  See abstract; page 1, lines 4-6; page 3, lines 4-12 and 38+; column 4, lines 35, 36, 41, and 42; page 5, lines 9-11 and 40+; page 6, lines 1+; pages 7 and 8, and page 9, lines 6-27.
9.	Though the structure of the aforementioned long chain hydrophobic polyols has not been set forth, the position is taken that the use of the instantly claimed chain extender, 1-12-dodecanediol, would have been prima facie obvious from the relied upon disclosures that the saturated hydrocarbon polyols have a carbon chain length of at least about C10 and long chain hydrocarbons include carbon chain lengths of at least C12.  Furthermore, one seeking thermoplastic polyurethanes would have been motivated to employ difunctional reactants.  The position is taken that it would have been obvious to produce polyurethane according to the teachings of the reference employing polyoxytetramethylene glycol, with a reasonable expectation that a viable polyurethane would result, since any of the disclosed polyols would have been expected to yield viable results.  Given the use of the aforementioned reaction components, applicants’ claimed properties would have been expected to be possessed by the .
10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2313128 A in view of Oertel (pp. 405-417).
	GB 2313128 discloses the reaction of polyisocyanate, such as hexamethylene diisocyanate, with long chain hydrophobic polyols, having a carbon chain length of at least about C10, and additional polyols, such as polytetramethylene glycol, to produce polyurethane elastomers.  See abstract; page 1, lines 4-6; page 3, lines 4-12 and 38+; column 4, lines 35, 36, 41, and 42; page 5, lines 9-11 and 40+; page 6, lines 1+; pages 7 and 8, and page 9, lines 6-27.
11.	Though the structure of the aforementioned long chain hydrophobic polyols has not been set forth, the position is taken that the use of the instantly claimed chain extender, 1-12-dodecanediol, would have been prima facie obvious from the relied upon disclosures that the saturated hydrocarbon polyols have a carbon chain length of at least about C10 and long chain hydrocarbons include carbon chain lengths of at least C12.  Furthermore, one seeking thermoplastic polyurethanes would have been motivated to employ difunctional reactants.  The position is taken that it would have been obvious to produce polyurethane according to the teachings of the reference .
12.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.